Citation Nr: 1201571	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the left hip with a retained foreign body (left hip disability).

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left hip, associated with the left hip disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to May 1970.  During his service, the Veteran was awarded the Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for the Veteran's left hip disability.  

During the pendency of the appeal, the Veteran's left hip disability rating was increased to 20 percent disabling in a September 2008 rating decision.  That 20 percent evaluation was then split into two 10 percent evaluations for a left hip shrapnel disability and for DJD of the left hip, in a July 2010 rating decision.  Thus, the issues are as reflected on the title page of this decision. 

The Board notes that the rating actions undertaken by the RO in the July 2010 decision were intended to more accurately assess the Veteran's separate and distinct symptomatology associated with his left his disability.  Such actions
do not constitute a reduction under 38 C.F.R. § 3.105 such as to trigger notice requirements under that section.  Indeed, the Veteran's combined evaluation for his left hip disability remained at 20 percent under 38 C.F.R. § 4.25, and therefore the change did not "result in a reduction or discontinuance of compensation payments currently being made."  See  38 C.F.R. § 3.105(e).  Moreover, as the 20 percent rating had been in effect for less than 20 years it was not protected under 38 C.F.R. § 3.951(b).  

Additionally, the Veteran has stated during the appeal that he is unable to work due to his left hip disability.  In this regard, in Rice v. Shinseki, 23 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of a claim for increased evaluation.  In light of that holding and the Veteran's assertions, the Board has taken jurisdiction over the TDIU issue on appeal.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that service connection for PTSD was granted in a July 2010 rating decision, at which time a 50 percent evaluation was assigned, effective May 28, 2010.  In a September 2010 statement, the Veteran indicated that he disagreed with the assigned 50 percent evaluation; no statement of the case has yet been issued with respect to an increased evaluation for PTSD.  VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary for this purpose.

Regarding the Veteran's left hip disability evaluation, the Veteran stated at his September 2010 hearing that his left hip disability has worsened since his last examination.  Accordingly, the Board finds that a new VA examination should be afforded to the Veteran in order to adequately assess the current nature and severity of his left hip disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Veteran testified that he was about to begin physical therapy at VA for his left hip disability.  Those VA treatment records, as well as any relevant VA treatment reports since June 2009, are not associated with the claims folder at this time.  On remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the June 2010 VA examination does not include an opinion as to whether the Veteran is unemployable due to his service connection left hip disability.  As a TDIU claim is deemed a component of the instant appeal, such an opinion must be sought on remand.  Moroever, since that examination, service connection has been awarded for PTSD and this disability should also be considered in making the determination on employability.   


Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased initial evaluation for PTSD claim by filing a timely substantive appeal.  That claim is to be returned to the Board only if such a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records, including any physical therapy treatment records, from the East Orange VA Medical Center, or any other VA facility that may have treated the Veteran since June 2009 and associate those documents with the claims file.

3.  The RO/AMC should complete any development necessary in order to adjudicate his claim for TDIU, including requesting information regarding the Veteran's employment and education history since discharge from military service.  To this end, he should be furnished with an application for TDIU, VA Form 21-8940.

4.  Schedule the Veteran for a VA neurologic and musculoskeletal/orthopedic examination in order to determine the current nature and severity of his left hip disability and associated DJD of the left hip.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's residuals of his left hip disability and associated DJD, including any orthopedic, muscle group or neurologic impairments.  The examiner should also attempt to identify what symptomatology is related to the Veteran's left hip disability as distinguished from the Veteran's associated DJD of the left hip, to the best of his/her ability.


The examiner should specifically discuss the following:

(1) Orthopedic Injuries: The examiner should discuss any symptomatology related to the Veteran's left hip joint, including any arthritic condition thereof.  Range of motion measurements should be conducted and reported in detail, and should include thigh extension, abduction, adduction, and rotation.  It should specifically be noted whether the Veteran is able to cross his legs or, with rotation, whether he can "toe out more than 15 degrees."  The examiner should also indicate whether there is any additional loss of function with repetitive movement due to factors such as pain, weakness, fatigability, and incoordination.  If so, the extent of such additional loss of motion should be expressed in degrees.  The examiner should also estimate any additional loss of motion during periods of flare-up, based on information provided by the Veteran with respect to the nature, frequency, duration, and severity of such flare-ups.  The examiner should then specifically discuss:

(a) Whether there is any ankylosis of the left hip;

(b) Whether the Veteran has a flail joint of the left hip;

(c) Whether there is a fracture of the shaft or anatomical neck of his femur;

(d) Whether there is nonunion of the femur; and, if so, whether there is loose motion of the joint or whether weightbearing is preserved with the use of a brace;

(e) Whether the Veteran has a false hip joint; and,

(f) Whether the left hip/knee joint disability is slight, moderate or marked in nature.

(2) Muscle Injuries: The examiner should state what, if any, muscle injuries the Veteran has as a result of his shrapnel wound of his left hip.  The examiner should specifically indicate which, if any, muscle groups are impaired.  If any muscle group is found to be impaired as a result of the Veteran's service-connected shrapnel wound, the examiner should state whether such impairment is: slight, moderate, moderately severe, or severe in nature.  All relevant objective findings should be noted, to include whether there is atrophy, impaired tonus, loss of deep fascia or muscle substance, loss of power or lowered threshold of fatigue when compared to the non-injured leg, or abnormal swelling or hardening of the muscles.  Any adherent scars should also be noted.

(3) Neurologic Injuries: The examiner should perform all necessary studies, to include reflex and sensory testing.  He or she should then state what, if any, neurologic injuries the Veteran has as a result of his shrapnel wound of his left hip.  The examiner should specifically indicate which, if any, nerve has been impaired, to specifically include: the anterior crural, internal saphenous, obturator, external cutaneous of the left thigh, and ilio-inguinal nerves.  If any nerve is found to be impaired as a result of his service-connected shrapnel wound, the examiner should state whether such impairment is mild, moderate, severe, and whether there is complete paralysis of that nerve.  

The examiner should then opine whether the Veteran's left hip disability, to include all of the symptomatology associated with that disability, is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include left hip disability and associated DJD and PTSD, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should specifically discuss the employability opinion from the June 2010 psychiatric examination, and the employability opinion provided in the above ordered left hip examination.  The examiner should also consider the combination of the two disabilities and their joint effect on his employability.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate all perfected Veteran's claims for increased initial evaluation of his left hip and DJD associated with his left hip disorders, as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

